DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 6/22/2020, Applicant, on 10/20/2020, amended Claims 1 and 21, and cancelled Claims 11-20. Claims 1-10 and 21 have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §112(b) – The rejection is hereby removed in light of Applicant’s amendments and arguments.
Arguments regarding 35 USC §103 – Applicant asserts that the Gates references teaches away from the current invention and that it is not analogous art. Examiner disagrees as there is no explicit recitation that would teach away from the combination with Internet, and further they are both analogous art along with the current invention which all teach solutions to problems in optimization of garbage collection. The fact that there is a preferable location does not teach away, but rather leaves open the fact that multiple locations have been considered for a location of mounting.
Applicant argues that the Internet reference is not prior art due to the petition of the provisional application.  Examiner disagrees as this is moot as the decision has been dismissed, and thus the provisional application does not change the effective filing date of the current application. Thus the Internet NPL article is considered prior art and currently reads on the cited limitations as per the rejection below. 
Therefore the arguments are non-persuasive, the combination of Gates, Internet, and Mallett teaches the amended limitations of the claims, and the rejection of the claims and their dependents are maintained under 35 USC 103.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gates (U.S. Publication No. 2014/0379588) in view of Internet (NPL – Internet of Garbage Trucks a 2016 reference located at https://wastelessfuture.com/the-internet-of-garbage-trucks/).

Regarding Claims 1 and 21, Gates teaches a waste measurement device for use with a garbage truck ([0015] a measurement trigger detection mechanism is a measurement device for use on a [0027] truck) comprising: 
(a) one or more visible light cameras ([0018] multiple types of light cameras used in the system); 
(b) one or more volume sensors ([0018] multiple sensors used); and 
(c) a controller ([0018] monitoring system is a controller for controlling the system in conjuction with the truck), 

and wherein at least one field of view of said visible light cameras is directed to view one or more waste containers during loading of said hopper with waste, and at least one fields of view of said volume sensors is directed to view the waste in said garbage truck hopper ([0029] this paragraph describes the field of view for the container, which in [0028] is the hopper, which uses the monitoring system to look at multiple fields of view to view the waste and measure the waste [0018] using a multitude of cameras and sensors),
 and wherein the controller is configured to measure the waste volume in the hopper using the volume sensors ([0038] the controller with sensor as above is used to measure the volume in the hopper of [0028]), 
and wherein the controller uses at least one of the visible light cameras to identify the capacity of the waste containers ([0038] the sensor and mechanism, which utilize light cameras as in [0018], are used to identify the content/fullness and percent fullness of the waste containers, i.e. the capacity used).
Although Gates teaches a hopper utilizing a loading mechanism to receive and transmit waste to and from the container as in [0032-33], it does not explicitly state before or after the containers are loaded. 
Internet teaches before and after the containers are located, as with every lift of the waste bin (containers) the system updates the information to each of the garbage truck, driver, and to any portable device as in the bottom of p. 1 and in p. 2.

Regarding Claim 2, Gates teaches wherein at least one of the volume sensor further comprises an infra-red transmitter and an infra-red receiver ([0018] Infra-red imaging sensors would be used for both transmission and receiving of infra-red signals).
Regarding Claim 3, Gates teaches wherein said at least one of the volume sensor further comprises an ultrasound transmitter and an ultrasound receiver ([0019] ultrasound system with sensors would be used for both transmission and receiving of ultrasound information).
Regarding Claim 4, Gates teaches wherein said one or more volume sensors (as taught above) comprises at least two volume sensors that measure said volume using a plurality of types of radiation or a plurality of frequency bands ([0035] frequency bands are detected using multiple sensors as in [0018] for measurement purposes as in Claim 1 above).
Regarding Claim 5, Gates teaches wherein the device further utilizes a GPS locating means ([0023] a GPS system is used as per Applicant’s specification on pg. 15 of 32).
Regarding Claim 6, Gates teaches wherein the device further comprises a wireless communication modem and the measurements are reported to a waste pickup service using said wireless communication modem ([0021] the measurement device communicates the measurements using a communication system to the service using cellular, wireless, network, modem, etc.).
Regarding Claim 8, Gates teaches wherein the controller is configured to measure a waste volume for each waste container (As in Claim 1 above, waste in containers such as the hopper are 
Regarding Claim 9, Gates teaches wherein the controller is configured to measure a waste volume of bulk waste ([0080] a bulk or spatial distribution change is detected when measuring waste volume, and thus this is bulk waste being detected).
Regarding Claim 10, Gates teaches wherein the controller is configured to receive supplementary information from other devices in the garbage truck ([0037] measurements are transmitted to a secondary device in the garbage truck).
Examiner notes that Internet teaches supplementary information to multiple other devices as in p. 1/2 where the system updates the information to each of the garbage truck, driver, and to any portable device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gates (U.S. Publication No. 2014/0379588) in view of Internet (NPL – Internet of Garbage Trucks a 2016 reference located at https://wastelessfuture.com/the-internet-of-garbage-trucks/) in further view of Mallett (U.S. Publicaiton No. 2012/0265336).

Regarding Claim 7, Although the combination of Gates and Internet teaches wherein the controller calculates the waste volume of each container and in a hopper, for each load and unload of the hopper and each time it is loaded as in Claim 1 above, neither explicitly states by subtracting empty space.
Mallett teaches measuring volume by calculating empty space of waste containers as in [[0206].
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140379588 A1
Gates; Jason Skylar et al.
SYSTEM AND METHOD FOR WASTE MANAGMENT
US 20120265336 A1
Mallett; Scott R. et al.
COMBINATION DISPOSAL AND DISPENSING APPARATUS AND METHOD
US 20160300297 A1
KEKALAINEN; Fredrik et al.
SMART WASTE COLLECTION SYSTEM AND METHOD
US 20140278630 A1
Gates; Jason Skylar et al.
SYSTEM AND METHOD FOR WASTE MATERIAL MANAGMENT
US 20160167095 A1
Coughlin; Kevin J.
PORTABLE SYSTEM AND METHOD FOR PROCESSING WASTE TO BE PLACED IN LANDFILL
US 20060212307 A1
Mallett; Scott R. et al.
Handheld medical waste sorting method
US 20060212306 A1
Mallett; Scott R. et al.
Handheld medical waste sorting device
US 20050119933 A1
Mallett, Scott R. et al.
Waste container identification system
US 20180327183 A1
Peek; Shane et al.
Multi-Use Garbage Truck
US 20190019167 A1
Candel; Edy et al.
DEVICE, SYSTEM AND METHOD FOR THE MONITORING, CONTROL AND OPTIMIZATION OF A WASTE PICKUP SERVICE
US 20170158050 A1
Crist; Lucas D. et al.
REFUSE VEHICLE HAVING TAILGATE-MOUNTED CNG TANKS
US 20180035606 A1
Burdoucci; Romello
Smart Interactive and Autonomous Robotic Property Maintenance Apparatus, System, and Method

Curotto; John M. et al.
Front-Loadable Refuse Container Having Side-Loading Robotic Arm With Motors And Other Mass Mounted At Rear Of Container And Use Of Same With Front-Loading Waste-Hauling Vehicle Having Hydraulic Front Forks Or Other Retractably Engageable Lift Means
US 20130322994 A1
CUROTTO; John M. et al.
Front-Loadable Refuse Container Having Side-Loading Robotic Arm With Motors And Other Mass Mounted At Rear Of Container And Use Of Same With Front-Loading Waste-Hauling Vehicle Having Hydraulic Front Forks Or Other Retractably Engageable Lift Means


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        3/23/2021